Name: Commission Regulation (EEC) No 1736/90 of 26 June 1990 opening an invitation to tender for the free supply of olive oil to Poland
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce;  distributive trades;  Europe
 Date Published: nan

 27. 6 . 90 Official Journal of the European Communities No L 161 /21 COMMISSION REGULATION (EEC) No 1736/90 of 26 june 1990 opening an invitation to tender for the free supply of olive oil to Poland of Commission Regulation (EEC) No 3665/87 (8) ; as last amended by Regulation (EEC) No 1615/90 (9) ; Whereas the product is to be supplied by way of a gift ; whereas, therefore, neither the export refund provided for in Article 20 of Regulation No 136/66/EEC nor the consumption aid provided for in Article 11 of that Regulation may be granted in respect of the oil exported under this Regulation ; Whereas neither monetary compensatory amounts nor accession compensatory amounts should be applied to olive oil supplied by way of a gift to Poland ; Whereas products held by intervention agencies for export are subject to Commission Regulation (EEC) No 569/88 (10), as last amended by Regulation (EEC) No 1682/90 (n); whereas the Annex to the said Regulation should be extended as regards the special endorsements to be entered ; Whereas Commission Regulation (EEC) No 2669/89 (12) opens an invitation to tender for the free supply to Poland of 5 000 tonnes of olive oil ; whereas owing in particular to the conditions governing the carriage of the goods, the quantity delivered to the Polish authorities turned out to be smaller than that awarded ; whereas an invitation to tender should accordingly be opened for the missing quantities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1 889/87 (4), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for olive oil (*), and in particular Article 7 thereof, Whereas pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC the Spanish intervention agency has bought in virgin olive oil and lampante virgin olive oil ; Whereas pursuant to Article 12 (2a) of Regulation No 136/66/EEC it may be decided that certain quantities of olive oil should be supplied by way of a gift as part of specific emergency relief operations ; Whereas conditions in Poland are such that it is entitled to receive emergency relief ; whereas olive oil suitable for human consumption should be supplied by way of a gift ; whereas the conditions for refining, packaging and transporting the oil to its destination should be laid down ; whereas the tendering system is the most suitable procedure for ensuring that these operations are carried out without discrimination and as economically as possible ; whereas, in these circumstances, the provisions of Commission Regulation (EEC) No 2960/77 (*), as last amended by Regulation (EEC) No 3818/85 f), should be taken into consideration ; Whereas it is necessary to verify that the olive oil is actually delivered to Poland and to specify what evidence must be furnished as proof that the goods have been imported into that country in accordance with Article 18 HAS ADOPTED THIS REGULATION : Article 1 1 . The Spanish intervention agency, Servicio Nacional de Productos Agrarios (Spain), hereinafter called 'SENPA', shall open an invitation to tender in accordance with the provisions of this Regulation for the supply to Poland, by way of a gift, of 240 tonnes of olive oil as defined in point 3 of the Annex to Regulation No 136/66/EEC. 2. The following raw materials required for the preparation of 240 tonnes of olive oil shall be supplied free of charge for this tendering procedure by the intervention agency or agencies : (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 280, 29 . 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 6. (4) OJ No L 182, 3 . 7. 1987, p . 1 . V) OJ No L 53, 1 . 3 . 1986, p. 43. (8) OJ No L 351 , 14. 12. 1987, p . 1 . 0 OJ No L 152, 16. 6 . 1990, p. 33 . (10) OJ No L 55, 1 . 3 . 1988, p. 1 . (") OJ No L 157, 22 . 6 . 1990, p . 26 . H OJ No L 257, 2. 9 . 1989, p . 20 .(6) OJ No L 348, 30 . 12. 1977, p. 46.O OJ No L 368, 31 . 12. 1985, p. 20 . No L 161 /22 Official Journal of the European Communities 27. 6 . 90 Article 4 SENPA shall forward to the Commission not later than three days after the expiry of the time limit fixed for the submission of tenders a list without names indicating the amounts tendered for the batch , expressed in national currency. On the basis of the tenders received, the Commission shall award the batch to the tenderer offering the lowest amounts. Where several identical tenders are submitted for a batch to be awarded, lots shall be drawn. The Commission 's decision shall be notified immediately to the Member States concerned .  24 tonnes of virgin olive oil other than lampante grade,  the necessary quantity of lampante virgin olive oil to obtain 216 tonnes of refined olive oil in accordance with the formula laid down in Article 17 of Regulation (EEC) No 2960/77. f The book value of the products shall be ECU 1 100 per tonne . Conversion into national currency shall be at the agricultural conversion rate obtaining on 15 July 1990 . 3 . The end product, obtained by mixing refined olive oil with virgin olive oil other than lampante grade, must be suitable for direct consumption and put up in one-litre containers . The words 'Olive oil  Product of the European Economic Community' must appear on the packaging in Polish and one of the official languages of the Community, together with a code number identifying the packaging plant. No other markings shall be permitted. 4. Offers submitted in response to the invitation to tender shall take account of all the costs involved in the operation, including the withdrawal, refining, mixing, and packaging costs and the cost of delivering the product to the Polish authorities. The product shall be delivered cif to the Polish seaports of Gdynia, Gdansk or Szczecin or, in the case of another form of delivery, at the place indicated by the Polish authorities, according to the following timetable :  240 tonnes before 15 September 1990 . Article 5 1 . The competent authorities in the Member States shall verify that the oil has been refined, packaged and exported in accordance with the conditions laid down in this Regulation . 2. Removal of the goods shall be conditional on the lodging of a security of Pta 80 985 600 . 3 . The security referred to in Article 3 shall be released if the tender is not accepted or, where a contract is awarded, as soon as the security referred to in paragraph 2 has been lodged. 4. Except in cases of force majeure, the security referred to in paragraph 2 shall, by way of derogation from Article 18 of Regulation (EEC) No 3665/87, be released on presentation of the transport document and the taking-over certificate provided for in the Annex and duly endorsed by the competent Polish authorities. Article 6 The products dispatched pursuant to this Regulation shall not qualify for export refunds or consumption aid arrangements and shall not be subject to the system of monetary compensatory amounts or accession compen ­ satory amounts. Article 2 The invitation to tender shall be published on 2 July 1990 . The batches of oil for which contracts are to be awarded, each corresponding to 240 tonnes of the end product, and the place where they are stored shall be displayed by 'SENPA', at its head office in Calle Beneficiencia 8 , Madrid 28004, Spain . The invitations to tender shall indicate the delivery period for each batch. A copy of the invitation to tender shall be forwarded forthwith to the Commission. Article 7 In Part II of the Annex to Regulation (EEC) No 569/88 entitled 'Products subject to a use and/or destination other than that mentioned under I', the following item 35 and footnote are added : '35 . Commission Regulation (EEC) No 1736/90 of 26 June 1990 opening an invitation to tender for the free supply of olive oil to Poland (35). (a) on the dispatch of lampante virgin olive oil for refining :  section 104 of the control copy T5 : for refining and export to Poland (Regulation (EEC) No 1736/90), Article 3 The tenders for 240 tonnes must reach SENPA, Calle Beneficiencia 8, Madrid 28004, Spain, not later than 2 p.m. (local time) on 16 July 1990 . They must cover all the costs referred to in Article 1 . They shall not be accepted unless they are accompanied by evidence that a security of Pta 2 800 per 1 00 kg (whichever is applicable) has been lodged. 27. 6. 90 Official Journal of the European Communities No L 161 /23 -  section 106 of the control copy T5 : product not subject to a monetary or accession compensatory amount or export refund.  section 106 of the control copy T5 : product not subject to a monetary or accession compensatory amount or export refund (b) on the export of the olive oil : section 104 of the control copy T5 : for export to Poland (Regulation (EEC) No 1736/90), (3S) OJ No L 161 , 27. 6 . 1990 , p. 21 .' Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 161 /24 Official Journal of the European Communities 27. 6 . 90 ANNEX I. Model of the taking-over certificate I the undersigned : (family name, forename, business name) on behalf of the Polish Government hereby certify that the goods listed below have been taken over : Place and date of taking over : ¢ Product : Tonnage (net, gross or gross for net weight) taken over : Packaging : Number of items :  Net weight per item (kilograms) :  Marked (endorsement) : The goods delivered are of the quality specified. Observations : II. Competent authority responsible for filling in and stamping the certificate : PZ AGROS ZOFIA GABER-SOVIERALSKA WARSAWA VI CHALUBINSKIEGO 8 (Tel : 30 06 14 ; Telex : 814391-pl. ; 812691-pl )